Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 13 and 14 remain in the application as withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 12, “a first position” is a double inclusion as a resulted of the amendments to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 10-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zenzic (US 3,135,154).  Zenzic discloses a pivot nut assembly comprising a pivot body (32) and a nut (20) pivotably and rotatably received in a pocket in the pivot body.  The pivot body has a first shoulder (37) and the nut has a second shoulder (pointed to below) to selectively retain the nut in a first position where any two positions of the pivot would read as the first position and a second position.  The nut and the pivot body include partial spherical surfaces (35 and 36), a flange (42), a drive portion of the nut is with a pocket formed within the first shoulder, and a pocket for a bolt (the bottom hole where the bolt passes).  

    PNG
    media_image1.png
    236
    571
    media_image1.png
    Greyscale


In regards to claims 16-19, Zenzic further discloses the bolt (23) threaded into the nut where the nut and pivot body are disclosed to have multiple orientations (as shown in Figs 2 and 4 for example) where either of those positions can read as an insertion-ready orientation and a torque-ready orientation and which would inherently be capable of passing through an appropriate sized opening and overlapping the opening (see MPEP 2114).  Additionally, in claims 19 and 20 the preamble is not given weight because it is not necessary to bring life and meaning to the claims (see MPEP 2111.02).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zenzic as applied to claim 1 above, and further in view of Reeves (US 1,938,153).  Zenzic does not disclose an oblong opening.  Reeves discloses a pivot nut assembly similar to Zenzic with and oblong opening (12).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the pivot nut assembly of Zenzic with an oblong opening as disclosed in Reeves in order to facilitate a greater amount of pivot.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
Applicant’s remarks have been considered but are moot in light of the new grounds of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677